Name: 2004/80/EC: Council Decision of 17 December 2003 concerning the conclusion of the Agreement between the European Community and the Government of the Hong Kong Special Administrative Region of the People's Republic of China on the readmission of persons residing without authorisation
 Type: Decision
 Subject Matter: European construction;  international law;  Asia and Oceania
 Date Published: 2004-01-24

 Avis juridique important|32004D00802004/80/EC: Council Decision of 17 December 2003 concerning the conclusion of the Agreement between the European Community and the Government of the Hong Kong Special Administrative Region of the People's Republic of China on the readmission of persons residing without authorisation Official Journal L 017 , 24/01/2004 P. 0023 - 0024Council Decisionof 17 December 2003concerning the conclusion of the Agreement between the European Community and the Government of the Hong Kong Special Administrative Region of the People's Republic of China on the readmission of persons residing without authorisation(2004/80/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 63(3)(b), in conjunction with the second sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Commission has negotiated on behalf of the European Community an Agreement with the Government of the Hong Kong Special Administrative Region of the People's Republic of China on the readmission of persons residing without authorisation.(2) This Agreement has been signed, on behalf of the European Community, on 27 November 2002 subject to its possible conclusion at a later date, in accordance with the Council Decision of 23 September 2002.(3) This Agreement should be approved.(4) This Agreement established a Joint Committee which may take decisions having legal effect, and it is thus necessary to specify who represents the Community within this Committee and to provide for a procedure laying down how a Community position is adopted.(5) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on the European Union and to the Treaty establishing the European Community, these Member States have notified their wish to take part in the adoption and application of this Decision.(6) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not take part in the adoption of this Decision and is therefore not bound by it or subject to its application,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and the Government of the Hong Kong Special Administrative Region of the People's Republic of China on the readmission of persons residing without authorisation is hereby approved on behalf of the European Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council shall give the notification provided for in Article 20(2) of the Agreement(2).Article 3The Commission, assisted by experts from Member States, shall represent the European Community in the Committee of experts established by Article 17 of the Agreement.Article 4The position of the European Community within the Committee of experts with regard to the adoption of its rules of procedure as required under Article 17(5) of the Agreement shall be taken by the Commission after consultation with a special committee designated by the Council.For all other Committee of experts' decisions, the position of the European Community shall be adopted by the Council, acting by qualified majority, on a proposal by the Commission.Article 5This Decision shall be published in the Official Journal of the European Union.Article 6This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 17 December 2003.For the CouncilThe PresidentG. Alemanno(1) Opinion delivered on 19 September 2002 (not yet published in the Official Journal).(2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.